UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8115


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CRAIG LAMONT BROWN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:05-cr-00017-WDK-TEM; 2:07-cv-00156-WDK)


Submitted:    January 15, 2009               Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Craig Lamont Brown, Appellant Pro Se. Michael Calvin Moore,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Craig Lamont Brown seeks to appeal two orders filed in

his   28   U.S.C.      § 2255   (2000)       action    denying        his   motions      for

relief under Fed. R. Civ. P. 60(b).                     In the first order, the

district       court    found   that     all     but   one   of       his   claims    were

successive.       In the second order, the court denied his remaining

claim under Rule 60(b) itself.                   The orders are not appealable

unless     a   circuit    justice       or   judge     issues     a    certificate        of

appealability.         28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369   F.3d      363,     369    (4th     Cir.     2004).          A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2000).        A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional         claims   by     the   district    court        is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Brown has

not   made      the    requisite       showing.        Accordingly,          we   deny     a

certificate of appealability and dismiss the appeal.




                                             2
               Additionally, to the extent that Brown seeks to raise

successive claims, we construe his notice of appeal and informal

brief as an application to file a second or successive motion

under 28 U.S.C. § 2255.                United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based    on        either:    (1) a      new       rule     of     constitutional         law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not    previously         discoverable    by       due    diligence,       that      would   be

sufficient to establish by clear and convincing evidence that,

but    for    constitutional         error,    no       reasonable       factfinder      would

have    found       the    movant    guilty        of     the    offense.         28   U.S.C.

§§ 2244(b)(2),         2255    (2000).         Brown’s          claims    do   not     satisfy

either of these criteria.                Therefore, we deny authorization to

file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions         are    adequately          presented    in     the    materials

before       the   court     and    argument       would    not     aid   the     decisional

process.

                                                                                   DISMISSED




                                               3